The Court.
— The petitioner sets forth “ that he is held under a warrant of arrest issued by the police court of the city and county of San Francisco, upon a complaint charging him with uttering, etc., profane and obscene language, and words and language having a tendency to create a breach of the peace, in violation of section 28, order 1587, of the board of supervisors of said city and county of San Francisco,” and alleges as a reason for the issuance of the writ, “ that said ordinance is null and void, as the penalty imposed for its violation by section 1 thereof is a fine not exceeding one thousand dollars, or imprisonment not exceeding six months, or both, which is unreasonable, and renders the ordinance void.”
We can conceive of many cases in which a fine of one thousand dollars and an imprisonment for the term of six months would not be an unreasonable punishment for the uttering of profane and obscene language in the presence of other persons. Whether the offense in any particular case is sufficient to justify such punishment must be determined by the court before whom the offense is tried.
The application for the writ is denied.